Citation Nr: 1123538	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-44 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during non-VA ambulance transport and treatment at a private medical facility on May 5, 2009.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel










INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 determination of the James A. Haley Veterans' Hospital in Tampa, Florida. 


FINDINGS OF FACT

1.  The Veteran was transported by the Hillsborough County Fire Rescue to St. Joseph's Hospital for treatment on May 5, 2009.

2.  Medical services the Veteran received in May 2009 were not authorized by VA. The Veteran is not service connected for any disability.

3.  The Veteran did not receive treatment from a VA facility in the 24-month preceding May 5, 2009; nor were his claims received within the 90 day filing limit.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred on May 5, 2009 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000- 17.1002, 17.1004 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the 'rule of prejudicial error' applies. 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case. Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided with general information regarding the VCAA in a September 2010 letter.  The Veteran subsequently received additional correspondence regarding what was needed to support his claim for reimbursement of medical expenses.  Specifically, in a September 2010 statement of the case (SOC), the Veteran was informed of the specific criteria used for the evaluation of his claim.  The Veteran was advised of the information necessary to evaluate his claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred during non-VA ambulance transport and treatment at a private medical facility on May 5, 2009. 

In addition, the Veteran's statements to the VAMC showed that he clearly had actual knowledge of what was needed to support his claim.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  The Veteran clearly expressed his understanding that to receive reimbursement he had to meet several requirements, to include showing that he had been treated by the VA in the 24 month period preceding his emergency care.  He addressed this in his October 2010 substantive appeal.  

In short, the record shows that the Veteran has actively participated in presenting arguments in support of his claim and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue.  The Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).  As noted above, the RO determined that there were no VA treatment records in the 24 month period preceding the emergency treatment.  The Veteran has not submitted or claimed there are any relevant VA treatment records.  Rather, in his October 2010 substantive appeal, the Veteran acknowledged that he had not received VA treatment in the 24 month period preceding the emergency treatment.  The Veteran has additionally submitted written statements discussing his other contentions.

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Reimbursement of Medical Expenses

The Veteran is seeking entitlement to payment or reimbursement of unauthorized medical expenses incurred during non-VA ambulance transport and treatment at a private medical facility on May 5, 2009.

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  As there is no indication from the record, nor has the Veteran alleged, that he has a total disability or that his treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program,  he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

In this regard, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non VA facilities.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-1008 (2010).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as discussed above, 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. § 17.1002 (2010).

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board initially notes that a claimant filing for payment or reimbursement under 38 U.S.C.A. § 1725 must (emphasis added) file a claim within 90 days after the latest of the following: 1) July 19, 2001; 2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; 3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 (d) (2010).

Here, the evidence establishes that the Veteran was transported by the Hillsborough County Fire Rescue to St. Joseph's Hospital for treatment on May 5, 2009.  A Health Insurance Claim Form was submitted on August 11, 2009 Hillsborough City Fire Rescue to VA.  Although there is no date stamp on this document, the Board will presume that the form was received as early as August 11, 2009.  This does not fall within 90 days of the date the Veteran received emergency treatment.   Further, as to charges incurred at St. Joseph's Hospital, claims regarding the Veteran's treatment were not submitted until November 12, 2009.  Unfortunately, because the claims associated with treatment at the St. Joseph's Hospital were also not filed within 90 days after the date that the Veteran was discharged from the facility that furnished the emergency treatment (i.e. within 90 days after May 5, 2009), he is not legally entitled to reimbursement, and his claim must be denied. 

The Veteran asserted in his April 2010 notice of disagreement that within 48 hours of the May 5, 2009 treatment, he visited the Bay Pines VA Hospital and notified them of the incident.  Nevertheless, even if the Board were to presume that the Veteran timely filed his claims, the evidence in the claims file indicates that the Veteran had not received medical services from VA in the 24 months preceding the date of the emergency care for which he is seeking reimbursement.  The Veteran does not argue to the contrary.  In fact, in his October 2010 substantive appeal, the Veteran stated that "while it is correct that I had no VA treatment within 24 months preceding the emergency care I was admitted into the VA hospital on April 10, 2007 (just 25 months prior). . ."

As noted above, the implementing regulations provide that in order to receive reimbursement for emergency services, the Veteran must have been enrolled in the VA health care system and received medical services under authority of 38 U.S.C. Chapter 17 within the preceding 24-month period.  38 U.S.C. § 17.1002(e) (2010). As the record indicates no such care was provided within the prescribed period, VA cannot reimburse the Veteran for the claimed emergency care.

As the criteria under the Millennium Act are conjunctive, this failure to satisfy 38 C.F.R. § 17.1002(e) precludes a grant of the requested payment/reimbursement, and an analysis of the remaining factors is thus unnecessary.

Emphasis is placed on the fact that the evidence reflects that the Veteran did not receive medical services from VA in the 24 months preceding the date of the emergency care for which he is seeking reimbursement.  The Veteran essentially agrees with this determination.  However, he argues that he should not be penalized because he had been in relatively good health prior to the May 2009 hospitalization.  He also feels that consideration should be given to the fact that he had received medical services through VA 25 months prior to the hospitalization.  The Board is certainly sympathetic with the Veteran. However, the Board is bound by the law in its decisions and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2009); see Harvey v. Brown, 6 Vet. App. 416 (1994).

In conclusion, the Board finds that the preponderance of the evidence is against reimbursement or payment of unauthorized medical expenses incurred during non-VA ambulance transport and treatment at a private medical facility on May 5, 2009, under the provisions of both 38 U.S.C.A. §§ 1725 and 1728. Accordingly, the appeal must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during non-VA ambulance transport and treatment at a private medical facility on May 5, 2009 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


